UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of t he Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 4, 2015 VIVEVE MEDICAL, INC. (Exact name of registrant as specified in its charter) Yukon Territory, Canada 1-11388 04-3153858 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 150 Commercial Street Sunnyvale, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 530-1900 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐
